t c memo united_states tax_court family chiropractic sports injury rehab clinic inc commissioner of internal revenue respondent petitioner v docket no 29613-13r filed date richard w leavitt an officer and mark eldridge trustee for petitioner shawn p nowlan for respondent memorandum opinion dawson judge in this declaratory_judgment proceeding under sec_7476 petitioner challenges respondent’s date final revocation unless otherwise indicated all section references are to the internal_revenue_code in effect for the period under consideration and all rule references continued letter determining that for its plan_year ending date and its subsequent plan years the family chiropractic sports injury rehab clinic inc employee_stock_ownership_plan esop or plan was not qualified under sec_401 and that the related trust was not exempt from taxation under sec_501 on brief respondent has limited his position to relying solely on the esop’s qualification for its plan_year ending date plan_year and subsequent plan years the issue before us is whether there was an abuse_of_discretion in respondent’s determination to decide that question we consider whether for it sec_2010 plan_year and subsequent plan years the esop failed in operation to satisfy the antialienation requirements of sec_401 and sec_1 a - continued are to the tax_court rules_of_practice and procedure respondent’s opening brief provides the following explanation the certified administrative record contains references to several other potential failures under sec_401 that potentially afflicted the esop in various plan years the respondent has written this brief to highlight and rely upon the strongest and most unambiguous of these failures and does not now intend to argue about esop qualification in tax and or plan years other than the year ending date any other matters discussed in the certified administrative record are deemed waived by the respondent b income_tax regs when it transferred a participant’s fully vested plan benefits and failed to follow its plan document in operation as required by sec_1_401-1 and b income_tax regs when it transferred a participant’s fully vested plan benefits as explained hereinafter we conclude that there was no abuse_of_discretion in respondent’s determination background the parties filed a joint motion to submit this case for decision under rule we granted the motion and decide this case on the basis of the pleadings and the administrative record see rule b we incorporate the administrative record herein family chiropractic sports injury rehab clinic inc and the esop richard w leavitt richard is a chiropractor he married heidi j westra leavitt heidi on date on date richard incorporated family chiropractic sports injury rehab clinic inc family chiropractic which elected to be taxed as an s_corporation in iowa and family chiropractic terminated the small_business_corporation election effective date becoming a c_corporation established family chiropractic’s esop both family chiropractic and the esop operate on a fiscal_year ending june when it filed its timely petition family chiropractic’s principal_place_of_business was in iowa richard and heidi were full-time family chiropractic employees and were the esop’s sole participants richard was family chiropractic’s president and heidi was its director vice president and secretary under its articles of incorporation family chiropractic is authorized to issue two classes of common_stock class a and class b class a and class b shareholders have equal voting rights and both classes of stock have a par_value of dollar_figure per share heidi and richard jointly held one share of class a stock as of date the individual separate esop accounts of heidi and richard each held dollar_figure shares of class b stock plan provisions family chiropractic created the esop designed to invest primarily in family chiropractic’s qualified_securities for the benefit of its employees since the trust agreement for the esop was later amended effective date initially heidi westra leavitt was the esop’s trustee on date ryan eldridge became the esop’s trustee on date mark eldridge became the esop’s trustee the inception of the plan in the only asset in the esop has been family chiropractic’s stock the applicable provisions in the plan document are as follows determination of benefits upon termination a if a participant’s employment with the employer is terminated for any reason other than death or retirement then such participant shall be entitled to such benefits as are provided hereinafter pursuant to this section if a portion of a participant’s account is forfeited company stock allocated to the participant’s company stock account must be forfeited only after the participant’s other investments account has been depleted distribution of the funds due to a terminated participant shall be made on the occurrence of an event which would result in the distribution had the terminated participant remained in the employ of the employer upon the participant’s death or normal retirement however at the election of the participant the administrator shall direct the trustee that the entire vested portion of the terminated participant’s account to be payable to such terminated participant as soon as administratively feasible after termination or employment b the vested portion of any participant’s account shall be a percentage of the total amount credited to the participant’s account determined on the basis of the participant’s number of years_of_service according to the following schedule years_of_service vesting schedule less than percentage e a participant with at least years_of_service as of the expiration date of the election_period may elect to have the nonforfeitable percentage computed under the plan without regard to such amendment and restatement if a participant fails to make such election then such participant shall be subject_to the new vesting schedule the participant’s election_period shall commence on the adoption date of the amendment and shall end days after the latest of the adoption date of the amendment the effective date of the amendment or the date the participant receives written notice of the amendment from the employer or administrator distribution of benefits a the administrator pursuant to the election of the participant shall direct the trustee to distribute to a participant or such participant’s beneficiary any amount to which the participant is entitled under the plan in one or more of the following methods one lump-sum payment payments over a period certain in monthly quarterly semiannual or annual installments the period over which such payment is to be made shall not extend beyond the earlier of the participant’s life expectancy alienation a subject_to the exceptions provided below and as otherwise permitted by the code and act no benefit which shall be payable out of the trust fund to any person including a participant or the participant’s beneficiary shall be subject in any manner to anticipation alienation sale transfer assignment pledge encumbrance or charge and any attempt to anticipate alienate sell transfer assign pledge encumber or charge the same shall be void and no such benefit shall in any manner be liable for or subject_to the debts contracts liabilities engagements or torts of any such person nor shall it be subject_to attachment or legal process for or against such person and the same shall not be recognized by the trustee except to such extent as may be required_by_law b subsection a shall not apply to a qualified_domestic_relations_order defined in code sec_414 and those other domestic relations orders permitted to be so treated by the administrator under the provisions of the retirement_equity_act_of_1984 the administrator shall establish a written procedure to determine the qualified status of domestic relations orders and to administer distributions under such qualified orders further to the extent provided under a qualified_domestic_relations_order a former spouse of a participant shall be treated as the spouse or surviving_spouse for all purposes under the plan on date the internal_revenue_service sent a favorable determination_letter regarding the esop divorce and reallocation of esop shares on date richard and heidi divorced pursuant to the final divorce decree filed in the seventh judicial district_court county of muscatine state of iowa each was awarded of family chiropractic’s shares of stock ownership and management the decree is silent as to the esop as reflected in several corporate documents on date heidi agreed to relinquish her retirement value in the esop in accordance with the divorce decree and resigned as family chiropractic’s director vice president and secretary as of date the esop’s summary of participant accounts reflected that each esop account of heidi and richard included dollar_figure class b stock shares at a total value of dollar_figure and that all the shares were vested heidi’s esop shares were subsequently reallocated to richard’s account as recorded in the date report rendering her account with zero shares the divorce decree states in relevant part family chiropractic sports injury and rehab clinic p c heidi westra leavitt is awarded of the shares of stock ownership and management of family chiropractic sports injury and rehab clinic p c and richard leavitt is awarded of the shares of stock ownership and management of family chiropractic sports injury and rehab clinic p c heidi’s completion of more than six years_of_service rendered her vested pursuant to the plan vested the date report reflects that richard had a dollar_figure account balance with class b stock shares during it sec_2010 plan_year the esop did not distribute any assets to heidi family chiropractic employed heidi from its incorporation until date richard continued working for family chiropractic after heidi’s resignation final revocation letter on date respondent issued a final revocation letter letter which revoked the favorable determination_letter of date the explanation of revocation which accompanied the final revocation letter described three bases leading to the revocation of the esop’s qualified status under sec_401 the reallocation of shares from heidi’s esop account to richard’s esop account caused the esop to fail the sec_401 requirements for it sec_2010 plan_year and for all subsequent plan years by transferring heidi’s esop benefit to richard at her termination the esop failed to follow its written terms in operation and therefore failed to be a qualified_plan within the meaning of sec_401 for it sec_2010 plan_year and for all subsequent the final balance resulted from the beginning balance minus the stock value losses for the year plan years and the esop violated sec_401 by exceeding the limits under sec_415 discussion sec_7476 authorizes this court to render the requested declaratory_judgment subject_to the limitations of subsection b neither party disputes that those limitations have been met in this case and we are satisfied that we have jurisdiction over the petition see eg 81_tc_976 in this declaratory_judgment proceeding we review respondent’s determination that the plan was not qualified the standard for our review was enunciated in 92_tc_641 as follows when reviewing discretionary administrative acts however this court may not substitute its judgment for that of the commissioner the exercise of discretionary power will not be disturbed unless the commissioner has abused his discretion ie his determination is unreasonable arbitrary or capricious whether the commissioner has abused his discretion is a question of fact and petitioner’s burden_of_proof of abuse_of_discretion is greater than that of the usual preponderance_of_the_evidence 82_tc_989 73_tc_182 respondent subsequently conceded issue see supra note further i n order for a plan to be qualified both its terms and its operations must meet the statutory requirements id pincite respondent’s determination is presumed to be correct and the burden_of_proof is on family chiropractic see rule a to prevail family chiropractic must prove that respondent abused his discretion see buzzetta constr corp v commissioner t c pincite family chiropractic has failed to do so sec_401 enumerates requirements which must be met in order for a_trust to be considered a qualified_trust entitled to preferential tax treatment under sec_501 see michael c hollen d d s p c v commissioner tcmemo_2011_2 aff’d per curiam 437_fedappx_525 8th cir ronald r pawlak p c v commissioner tcmemo_1995_7 its terms and its operations must meet the statutory requirements buzzetta constr corp v commissioner t c pincite if a qualified_plan meets all of the sec_401 requirements then the plan is exempt from taxation under sec_501 see michael c hollen d d s p c v commissioner tcmemo_2011_2 we need not discuss specifically the qualification of the related trust under sec_501 because the exemption of the trust under sec_501 follows from the qualification of the plan under sec_401 see id failure to meet one of the sec_401 requirements disqualifies the plan see eg dna pro venture inc v commissioner tcmemo_2015_195 a qualified_plan must meet the sec_401 requirements in both form and operation 620_f2d_700 9th cir aff’g 68_tc_826 sec_1_401-1 income_tax regs a form failure occurs when a plan document does not contain required language or terms see michael c hollen d d s p c v commissioner tcmemo_2011_2 an operational failure occurs when a plan in operation does not meet the sec_401 requirements see 92_tc_1173 and a plan fails to follow the terms of the plan document see michael c hollen d d s p c v commissioner tcmemo_2011_2 a plan that does not follow the terms of the plan document is not a definite written program as required by sec_1_401-1 income_tax regs in general a qualification failure pursuant to sec_401 is a continuing failure because allowing a plan to requalify in subsequent years would be to allow a plan to rise phoenix-like from the ashes of such disqualification and become qualified for that year 70_tc_1001 see also martin fireproofing profit-sharing_plan tr v commissioner t c pincite9 as explained below the esop failed to satisfy the sec_401 requirement in two separate ways either of which is sufficient for the plan to not be qualified see sec_401 sec_4975 clearly respondent has not abused his discretion whether the esop failed the sec_401 prohibition on assignment_or_alienation of benefits sec_401 states that a_trust shall not constitute a qualified_trust under this section unless the plan of which such trust is a part provides that benefits provided under the plan may not be assigned or alienated see also sec_1_401_a_-13 income_tax regs assignment and alienation include any arrangement providing for the payment to the employer of plan benefits which otherwise would be due the participant under the plan and any direct or indirect arrangement revocable or irrevocable whereby a party acquires from a participant or beneficiary a right or interest enforceable against the plan in all or any part of a plan benefit payment payable to a participant or beneficiary see sec_1_401_a_-13 income_tax regs we clearly described the antialientation procedures under the employee_retirement_income_security_act_of_1974 erisa pub_l_no stat u s c sec_1001 and the internal_revenue_code in 106_tc_355 as follows erisa was enacted to establish a comprehensive federal scheme for the protection of pension_plan participants and their beneficiaries 592_f2d_118 2d cir erisa was intended to assure that american workers may look forward with anticipation to a retirement with financial security and dignity and without fear that this period of life will be lacking in the necessities to sustain them as human beings within our society s rept pincite c b supp to this end erisa requires that plans provide that benefits may not be assigned or alienated h rept pincite c b supp this provision is included in both the i r c and erisa section d which state that a pension_plan will not be qualified if its benefits can be assigned or alienated sec_401 u s c sec_1056 in addition once a participant’s benefit becomes vested it is nonforfeitable under erisa bd of trs of the sheet metal workers’ nat’l pension fund v commissioner 117_tc_220 aff’d 318_f3d_599 4th cir in sum a participant in a sec_401 plan may not assign or alienate his or her benefit and at the same time he or she has a nonforfeitable right to that same benefit id pursuant to the date corporate documents and relying upon the divorce decree heidi transferred of her esop shares and relinquished any rights she had under the esop the esop’s date and reports reflect that of the shares allocated to heidi on date were reallocated to richard’s account as of date before date richard and heidi husband and wife were also family chiropractic’s sole employees and esop participants although the divorce decree dissolved the leavitt marriage it is insufficient to allow the transfer of plan assets that transpired in this case see eg 105_tc_29 transferring the vested shares from heidi’s account to richard’s caused heidi’s esop account to become alienated from her after it became fully vested by violating sec_401 the plan ceased to be qualified accordingly we hold that respondent did not abuse his discretion in disqualifying the esop for it sec_2010 plan_year and for subsequent plan years whether the esop failed sec_401 requirements by violating plan terms in allowing the transfer of vested benefits the esop plan terms were clearly violated first under section a of the plan document a terminated participant was entitled to all vested benefits in his or her account and it was to be paid as soon as administratively feasible after termination of employment if the participant so elected or otherwise upon her family chiropractic admits that the divorce decree did not address heidi’s benefits under the esop accordingly we need not discuss sec_414 qualified domestic relations orders which are an exception to the antialienation provisions see sec_401 death or what would have been her normal retirement pursuant to section b of the plan document heidi was fully vested in her esop account in section a of the plan document allowed her to choose the form of payment either a lump-sum payment or periodic_payments over time she would receive heidi’s benefits were not so distributed to her second sec_11 a of the plan document incorporated the sec_401 prohibition on alienation or assigning benefits nevertheless the esop transferred of heidi’s dollar_figure of vested plan assets to richard’s esop account in contravention of the plan document’s terms because the esop failed to abide by the document’s distribution and antialienation rules an operational failure occurred in and the esop was not a definite written program and therefore was not a sec_401 qualified_plan because the failure to follow the plan document’s terms is a continuing one the esop was also not qualified for subsequent plan years we hold that respondent did not abuse his discretion in determining that because the esop failed to follow the plan document in operation the esop was not a sec_401 qualified_plan for it sec_2010 plan_year and for all subsequent plan years conclusion we conclude that there was no abuse_of_discretion in respondent’s determination that the plan was not qualified under sec_401 for it sec_2010 plan_year and its subsequent plan years and that the related trust was not exempt under sec_501 any contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
